
	
		I
		111th CONGRESS
		1st Session
		H. R. 2912
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Mario Diaz-Balart of
			 Florida, Mr. Lincoln Diaz-Balart of
			 Florida, Ms. Corrine Brown of
			 Florida, and Ms. Wasserman
			 Schultz) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize and request the President to award the
		  congressional Medal of Honor posthumously to Captain Felix Sosa-Camejo for his
		  gallant and heroic actions during the Vietnam War, ending with his death in
		  combat on February 13, 1968.
	
	
		1.Posthumous award of
			 congressional Medal of Honor to Captain Felix Sosa-CamejoThe President is authorized and requested to
			 award the congressional Medal of Honor posthumously to Captain Felix
			 Sosa-Camejo of the State of Florida for his actions during the Vietnam War,
			 ending with his death in combat on February 13, 1968. Such an award may be made
			 without regard to the provisions of section 3744 of title 10, United States
			 Code, and may be made in accordance with award criteria applicable at the time
			 of his death.
		
